Citation Nr: 0914519	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on essentially continuous active duty from 
August 1960 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In July 2006, 
the Board issued a decision denying reopening of the service 
connection claim.  Thereafter, the appellant appealed the 
Board decision to the Court of Appeals for Veterans Claims 
(Court).  In May 2008, a Joint Motion for Remand was filed by 
the parties (the Secretary of VA and the Veteran) upon a 
determination that a remand was warranted.  The Motion was 
granted by Order of the Court in May 2008.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In final rating decisions issued in November 1997 and 
January 1998, the RO denied a claim of entitlement to service 
connection for the cause of the Veteran's death.

3. Evidence added to the record since the prior final denials 
is neither cumulative nor redundant of the evidence of record 
at that time and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The November 1997 and January 1998 decisions are final; new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the appellant's 
claim of entitlement to service connection for cause of the 
Veteran's death is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

The appellant contends that the Veteran's death from acute 
myelogenous leukemia (AML) was a result of his exposure to 
microwave radiation while serving as a microwave repair 
specialist in the military.  Thus, she argues that service 
connection is warranted for the cause of the Veteran's death.

In a November 1997 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  This 
decision was reiterated in a January 1998 rating decision.  
The appellant did not appeal these decisions.  The next 
communication from the appellant with regard to this claim 
was her June 2003 application for Dependency and Indemnity 
Compensation (DIC) on the basis of service-connected death, 
which is the subject of this appeal.  Thus, the November 1997 
and January 1998 decisions are final.  38 U.S.C.A. § 7105 
(West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The appellant filed her claim to reopen in June 2003; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final November 1997 and January 1998 rating 
decisions, the appellant has submitted additional radiology 
treatment records dated in 1996 and 1997 and an article 
concerning scientific research suggesting a relationship 
between exposure to microwave radiation and cancer.  Of this 
evidence, the Board finds that the scientific article is both 
new and material as it was not of record at the time of the 
prior final denials and it raises a reasonable possibility of 
substantiating the appellant's claim.  

Specifically, at the time of the prior final decisions, the 
Veteran's service treatment records were of record, as well 
as evidence of post-service treatment for AML and his death 
certificate citing AML as the cause of death.  The element 
missing from the appellant's original claim was an 
established connection between the AML that caused his death 
and his military service.  The scientific research, although 
not specific to the Veteran, at least supports the contention 
that the Veteran's in-service exposure to microwave radiation 
led to his cancer to warrant further development of the 
claim.  

Therefore, the Board concludes that the evidence added to the 
record since the November 1997 and January 1998 denials is 
neither cumulative nor redundant of the evidence of record at 
that time and raises a reasonable possibility of 
substantiating the appellant's claim.  Thus, the Board finds 
that evidence received subsequent to the RO's prior final 
decisions is both new and material and the requirements to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death have been met.  Accordingly, the 
claim to reopen a previously denied claim seeking service 
connection for the cause of the Veteran's death is granted.


ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death is granted.


REMAND

The appellant's claim of entitlement to service connection 
for the cause of the Veteran's death having been reopened, 
further development of the claim is required prior to 
additional adjudication.  

Initially, the Board notes that there are outstanding, 
relevant records that must be obtained.  Specifically, the 
appellant has indicated that the Veteran received treatment 
at Walter Reed Army Hospital (Walter Reed) multiple times 
after service, with one time being in 1987.  The record shows 
that, in August 2003, a request was made to Walter Reed for 
records dated from December 1982 to October 1997.  After 
follow-up requests, which to some extent limited the records 
to be searched to be from 1987 onward and for leukemia 
treatment , only records dated in 1996 and 1997 were 
received.  Thus, the Board determines that additional 
requests must be made to all appropriate sources for records 
relevant to any treatment of the Veteran at Walter Reed, 
dated from December 1982 onward. 

Additionally, the Board notes that the VCAA notice 
requirements relevant to DIC claims have not been met.  The 
appellant was not specifically advised of the evidence 
necessary to substantiate a claim for DIC benefits.  Further, 
in Hupp v. Nicholson¸ the Court held that a notice with 
regard to a claim for DIC benefits must include (1) a 
statement of the conditions (if any) for which the Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disorder not yet service connected.  21 Vet. App. 342 
(2007).  Additionally, if the claimant raises a specific 
issue regarding a particular element of the claim, the notice 
must inform the claimant of how to substantiate the 
assertion, taking into account the evidence submitted in 
connection with the application.  As no letters to the 
appellant provided this information, a remand is required so 
that VA may fulfill its duty to notify in accordance with 
VCAA.

Finally, the Board determines that a VA opinion must be 
obtained as to whether there is a relationship between the 
Veteran's AML and his military service.  VA has a duty to 
obtain an opinion when the record lacks evidence to decide 
the appellant's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.156; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  These requirements have been met in this 
case.  Therefore, a remand is also required so that a VA 
opinion may be obtained.

1.	Send the appellant a VCAA notice that 
notifies her of the evidence necessary 
to substantiate a claim for service 
connection for the cause of the 
Veteran's death and for DIC benefits, 
as well as, as well as provides notice 
with regard to DIC claims as required 
by Hupp.

2.	Request all treatment records for the 
Veteran from Walter Reed Army Hospital 
dated from December 1982 to October 
1997 from all appropriate sources.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

3.	Request a VA opinion from an 
appropriate specialist with regard to 
the etiology of the Veteran's AML.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  The examiner should then 
address the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's AML was related to a 
disease, incident, or injury in 
military service, to include his in-
service microwave radiation exposure 
and/or his in-service diagnosed 
leukocytosis?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
claim should be readjudicated, to 
include all evidence received since the 
December 2004 statement of the case.  
The appellant and her attorney should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


